978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORNE, Appellant,v.Michael J. QUINLAN, Director, Bureau of Prisons, et al.
No. 91-5170.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the notice of appeal which is construed as a petition for writ of mandamus, and the parties' briefs, it is


2
ORDERED that the petition for writ of mandamus be denied.   A writ of mandamus will issue to block a transfer only upon a showing that the district court grossly abused its discretion.   In re Tripati, 836 F.2d 1406, 1407 (D.C.Cir.1988).   Appellant has made no showing that the district court grossly abused its discretion in transferring his case to the United States District Court for the District of Oklahoma.   The El Reno facility at issue is located in the transferee forum, the primary proof of appellant's allegations will involve evidence and witnesses located in Oklahoma rather than the District of Columbia and, assuming appellant can make a colorable claim that the federal defendants conspired to subject him to unconstitutional conditions at El Reno, the United States District Court for the District of Oklahoma can assert personal jurisdiction over those defendants.